Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 1 of 36 PageID #: 283




 Michael Grinblat (4159752)
 Law Offices of Michael Grinblat
 10 East 39th Street, 12th Floor
 New York, NY 10016
 Tel: (347) 796-0712
 Fax: (212) 202-5130
 Email: michael.grinblatesq@gmail.com
 Attorney for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT
                 IN AND FOR THE EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT, individually and                    SECOND AMENDED COMPLAINT
 on behalf of all others similarly situated,

                                     Plaintiff,

                   -against-                           CASE NO.: 19-cv-7015-CBA-ST

 THE WITKOFF GROUP LLC, LOIS
 WITKOFF,      MARTIN      BIRNBAUM,
 JOHN DOE 1-X, persons yet unknown,
 Limited       Liability     Companies,                        JURY DEMANDED
 Partnerships, Corporations 1-X, entities
 yet unknown,

                                  Defendants.


                                      CIVIL COMPLAINT


        SEMYON GRINBLAT (“Plaintiff”), as and for his complaint against Defendants,

 respectfully brings before the Court the below allegations.


                          STATEMENT OF PLAINTIFF’S CLAIMS


    1. This is an action under Title III of the Americans with Disabilities Act of 1990 (the

        “ADA”) to enjoin unlawful discrimination based on disability. Plaintiff was

        discriminated against on the basis of disability and denied full and equal enjoyment of the


                                                  1
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 2 of 36 PageID #: 284




       goods, services, facilities, privileges, advantages, or accommodations of the place of

       public accommodation owned, leased, leased to, controlled, managed, or operated, by

       Defendants, THE WITKOFF GROUP LLC, LOIS WITKOFF, MARTIN BIRNBAUM,

       JOHN DOE 1-X, persons yet unknown, Limited Liability Companies, Partnerships,

       Corporations 1-X, entities yet unknown.

    2. Plaintiff files this action for himself, and those similarly situated, complaining of the

       violations of Title III of the ADA. This action is brought under the ADA, 42 U.S.C.

       §12182, §12183 and §12188(a) – incorporating by reference the remedies and procedures

       found in 42 U.S.C. 2000a-3, §204 of the Civil Rights Act of 1964 – the ADA’s

       Accessibility Guidelines, 28 CFR Part 36, subpart D, the 2004 ADA Accessibility

       Guidelines (“ADAAG”) at 36 CFR Part 1191, appendices B and D, 2010 ADA Standards

       for Accessible Design (hereinafter “2010 Standards”), the Building Code of the State of

       New York, as well as New York State Civil Rights Law §40-c and §40-d, New York

       State Human Rights Law §296 and New York City Human Rights Laws [Administrative

       Code] §8-107.

    3. Plaintiff seeks compensatory, statutory and punitive damages, including, but not limited

       to, damages for personal injuries, pain of body and mind, declaratory and injunctive

       reliefs, attorney’s fees, expert fees and costs against Defendants, as well as such other

       relief as the Court deems to be just and proper.


                                JURISDICTION AND VENUE

    4. This Court has jurisdiction over this action pursuant to 28 U.S.C. §451, §1331, §1337,

       §1343, §2201, §2202 and 42 U.S.C.A. §12181, et seq., as it involves federal questions

       regarding the deprivation of Plaintiff’s rights under the ADA.


                                                 2
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 3 of 36 PageID #: 285




    5. This Court has supplemental jurisdiction over Plaintiff’s allegations arising from

       Defendants’ state law violations pursuant to 28 U.S.C. §1367(a).

    6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b), because all events, or

       omissions, giving rise to this action, and alleged herein, occurred in this district. Venue is

       also proper in this district, because Defendants’ property, a public accommodation, which

       is the subject of this action, is located in, and does business within, this judicial district.


                                             PARTIES

    7. Plaintiff, SEMYON GRINBLAT, is, and has been at all times material hereto, a resident

       of Monmouth County, New Jersey.

    8. Plaintiff is disabled and is expressly authorized under §308 of the ADA, 42 U.S.C.

       §12188(a) – incorporating by reference the remedies and procedures found in 42 U.S.C.

       2000a-3, §204 of the Civil Rights Act of 1964 – to bring this action.

    9. Defendants, THE WITKOFF GROUP LLC, and/or LOIS WITKOFF, and/or MARTIN

       BIRNBAUM, own, and/or lease, and or lease to, and/or have control over, and/or

       manage, and/or maintain, and/or designed, and/or built, and/or constructed, and/or

       altered, and/or operate, and at all relevant times operated, the store, and/or pharmacy,

       “Rite Aid” and/or the parking lot adjacent to it, which is provided for the use of the

       store’s customers.

    10. The aforementioned store, and/or pharmacy, Rite Aid, and the adjacent parking lot are the

       subjects of this lawsuit and are located at 47-07 Broadway, Astoria, NY 11103,

       hereinafter referred to as the “Subject Facility”.

    11. Upon information and belief, in 2019 Walgreens purchased Rite Aid and the Subject

       Facility may now be operated under either the name “Rite Aid” or “Walgreens”.


                                                   3
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 4 of 36 PageID #: 286




    12. Upon information and belief, Defendant, THE WITKOFF GROUP LLC, is the landlord

       of the Subject Facility and has a lease with Rite Aid and/or Walgreens.

    13. Upon information and belief, under the lease with Rite Aid and/or Walgreens, Defendant,

       THE WITKOFF GROUP LLC, is responsible for construction, and/or alteration, and/or

       design, and/or maintenance of the parking lot of the Subject Facility.

    14. Upon information and belief, Defendant, THE WITKOFF GROUP LLC, owns, and/or

       leases to Rite Aid and/or Walgreens, and/or is the landlord of the Subject Facility, and/or

       manages, and/or maintains, and/or has control over, and/or designed, and/or marked,

       and/or placed signs on, and/or built, and/or constructed, and/or altered, and/or operates,

       and at all relevant times operated, the parking lot, adjacent to the store and/or pharmacy,

       Rite Aid and/or Walgreens, which is provided for the exclusive use of Rite Aid’s or

       Walgreens’ customers.

    15. Defendant, THE WITKOFF GROUP LLC, is a domestic for-profit limited liability

       company, organized under the laws of New York.

    16. Defendant, THE WITKOFF GROUP LLC, is licensed to conduct business activities in

       New York State with the New York Department of State.

    17. The New York Department of State’s website shows that Defendant, THE WITKOFF

       GROUP LLC, has a registered agent, located at Corporation Service Company, 80 State

       Street, Albany, NY 12207-2543.

    18. The New York Department of State’s website also shows that it will mail process, if

       accepted on behalf of the entity, Defendant THE WITKOFF GROUP LLC, to the

       following address: Corporation Service Company, 80 State Street, Albany, NY 12207-

       2543.



                                                4
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 5 of 36 PageID #: 287




    19. The website of the New York City Department of Finance, Office of the City Register,

       contains a Deed, which shows that the commercial parking lot, on which the Subject

       Facility is located, is owned by Defendants LOIS WITKOFF and MARTIN

       BIRNBAUM, as tenants-in-common.

    20. Defendant LOIS WITKOFF, is an individual.

    21. The aforementioned Deed shows that Defendant, LOIS WITKOFF, is one of the owners

       of the commercial lot, on which the Subject Facility is located.

    22. Upon information and belief, Defendant LOIS WITKOFF is a landlord and leases her

       building and land, on which the parking lot of the Subject Facility is located, to Rite Aid

       and/or Walgreens.

    23. Upon information and belief, Defendant LOIS WITKOFF at all relevant times was, and

       currently is, either an owner, landlord, lessor, or operator of the commercial real estate lot

       in Queens County, on which the Subject Facility is located, and of the building, in which

       it operates.

    24. The Deed shows that Defendant LOIS WITKOFF, has the following address: 9 Red

       Ground Road, Old Westbury, NY 11568.

    25. A skip-trace search performed by Praetorian Investigations, LLC, in February 2020,

       indicated that Defendant LOIS WITKOFF has the following address: 40 W 57th Street,

       STE 1620, New York, NY 10019-4001.

    26. Defendant MARTIN BIRNBAUM is an individual.

    27. Upon information and belief, Defendant MARTIN BIRNBAUM is a landlord and leases

       his building and land, on which the parking lot of the Subject Facility is located, to Rite

       Aid and/or Walgreens.



                                                 5
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 6 of 36 PageID #: 288




    28. Upon information and belief, Defendant MARTIN BIRNBAUM at all relevant times

       was, and currently is, either an owner, landlord, lessor, or operator of the commercial real

       estate lot in Queens County, on which the Subject Facility is located, and of the building,

       in which it operates.

    29. The Deed shows that Defendant MARTIN BIRNBAUM has the following address: 372

       Central Park West, New York, NY 10025.

    30. A skip-trace search performed by Praetorian Investigations, LLC, in March 2020,

       indicated that Defendant MARTIN BIRNBAUM has the following address: 372 Central

       Park West, Apt. 14M, New York, NY 10025-8240.

    31. Defendants, THE WITKOFF GROUP LLC, LOIS WITKOFF, and MARTIN

       BIRNBAUM, operate the Subject Facility, which is a pharmacy, and/or a store, and/or a

       sales establishment. The Subject Facility is a public accommodation within the meaning

       of Title III of the ADA, 42 U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public

       accommodation (5), New York State Human Rights Law §292(9) and New York City

       Human Rights Law, Admin. Code of the City of New York, §8-107(4).

    32. Defendants JOHN DOE 1-X and Limited Liability Companies, Partnerships and

       Corporations 1-X are persons or entities yet unknown, but who or which might share

       liability as owners or tenants of the Subject Facility. At all relevant times they might have

       been, and currently might be, either owners, lessors, or operators of the commercial real

       estate lot in Queens County, on which the Subject Facility is located, and of the building

       in which it operates. Either one or several of them might be a landlord and lease its/their

       building and land, on which the parking lot of the Subject Facility is located, to




                                                6
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 7 of 36 PageID #: 289




       Defendants THE WITKOFF GROUP LLC, LOIS WITKOFF, and MARTIN

       BIRNBAUM.

    33. Plaintiff reserves the right to amend this Complaint to add such persons or entities as

       Defendants when discovered during the course of this action.

    34. Either one, or all, of Defendants, simultaneously, or at different times, at all relevant

       times, was an owner, and/or landlord, and/or lessor, and/or lessee, and/or tenant, of the

       commercial lot in Queens County, on which the Subject Facility is located, who jointly,

       or severally, owned, and/or leased, and/or managed, and/or had control over, and/or

       designed, and/or constructed, and/or built, and/or altered, and/or modified, and/or

       painted, and/or marked, and/or placed signs on, and/or operated, and/or maintained, the

       parking lot adjacent to the store and/or pharmacy, Rite Aid, and/or Walgreens, which is

       provided for the purpose of enabling customers of the store and/or the pharmacy to park

       and shop at the Subject Facility.

    35. Either one of Defendants, or all of them, jointly or severally, simultaneously, or at

       different times, at all relevant times, was an owner, and/or landlord, and/or lessor, and/or

       lessee, and/or tenant, and/or managed, and/or had control over, and/or operated, and/or

       designed, and/or constructed, and/or built, and/or painted, and/or marked, and/or placed

       signs on, and/or maintained, and/or altered the building, and/or the pharmacy, and/or the

       store, and/or the sales establishment, which is operated by Defendants, THE WITKOFF

       GROUP LLC, LOIS WITKOFF, and MARTIN BIRNBAUM.

    36. Defendants are jointly and severally liable for the design, construction, maintenance,

       management, control, alteration and/or operation of the parking lot, which is part of the

       Subject Facility.



                                                7
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 8 of 36 PageID #: 290




                                         CLASS ACTION

    37. Plaintiff brings this suit for declaratory and injunctive reliefs and as a class action,

       pursuant to F.R.C.P. 23, on behalf of all those similarly situated who, as persons who

       must use wheelchairs by reason of various disabilities, and who use or desire to use the

       services and accommodations offered to the public by Defendants, are protected by, and

       are beneficiaries of, the ADA, the New York State Civil Rights Laws, the New York

       State Human Rights Laws and the New York City Human Rights Laws.

    38. Plaintiff, complaining for himself, and all other similarly situated disabled individuals in

       the City and State of New York, hereby alleges the following:

           a. The class is so numerous that joinder of all members, whether otherwise required

               or permitted, is impracticable;

           b. There are questions of law, or fact, common to the class, which predominate over

               any questions affecting only individual members;

           c. The claims or defenses of the representative party are typical of the claims, or

               defenses, of the class;

           d. The representative party will fairly and adequately protect the interests of the

               class; and

           e. A class action is superior to other available methods for the fair and efficient

               adjudication of the controversy.

    39. The claims of Plaintiff are typical of those of the class. The class, similarly to Plaintiff,

       was also not able to have access to the Subject Facility because of the architectural

       barriers.




                                                  8
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 9 of 36 PageID #: 291




    40. Plaintiff will fairly and adequately represent and protect the interests of the members of

       the class, because, in accordance with Fed. R. Civ. P. 23(g), he has retained, and is

       represented by, an experienced counsel, who has done the work in identifying and

       investigating potential claims in the action, who knows the applicable law, who may

       commit resources to representing the class, who would represent Plaintiff in complex

       class action litigation, and because Plaintiff has no interests antagonistic to the members

       of the class.

    41. A class action may be maintained under Fed. R. Civ. P. 23(a), which is satisfied, as

       prosecuting separate actions by, or against, individual class members would create a risk

       of adjudications with respect to them that, as a practical matter, would be dispositive of

       the interests of the other members, not parties to the individual adjudications, or would

       substantially impair, or impede, their ability to protect their interests. That risk includes,

       but is not limited to, Defendants removing the architectural barriers without either

       compensating members of the class, or paying them compensatory, and/or statutory,

       and/or punitive damages, for discrimination, discomfort, personal injuries, pain of body

       and mind, emotional distress, inconvenience and humiliation, which the class members

       have suffered as a result of Defendants’ actions, which violated the ADA, the New York

       State Civil Rights Laws, the New York State Human Rights Laws and the New York City

       Human Rights Laws.

    42. Class certification of the claims is appropriate pursuant to Fed. R. Civ. P. 23(b)(2),

       because Defendants had acted, or refused to act, on grounds that apply generally to the

       class, so that final injunctive relief, or corresponding declaratory relief, is appropriate

       respecting the class as a whole.



                                                 9
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 10 of 36 PageID #: 292




    43. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3), because

       questions of law, or fact, common to class members, clearly predominate over any

       questions affecting only individual class members, and because a class action is superior

       to other available methods for the fair and efficient adjudication of this litigation.

    44. Judicial economy will be served by maintenance of this lawsuit as a class action in that it

       is likely to avoid the burden that would be otherwise placed upon the judicial system by

       the filing of numerous similar suits by people who use wheelchairs in the Eastern District

       of New York.

    45. Clarity, consistency and uniformity in law will also be preserved, as maintenance of this

       lawsuit as a class action will likely eliminate the possibility of inconsistent verdicts,

       which may be issued, if plaintiffs were to initiate individual lawsuits against Defendants.

    46. References to Plaintiff are to be deemed to include the named Plaintiff and each member

       of the class, unless otherwise indicated.



                                    STATUTORY SCHEME

    47. On July 26, 1990, United States Congress enacted the ADA, establishing important civil

       rights for individuals with disabilities, including the right to full and equal enjoyment of

       goods, services, facilities, privileges and access to places of public accommodation.

    48. Congress made the following findings:

                      a. Some 43,000,000 Americans have one or more physical
                         or mental disabilities, and this number is increasing as
                         the population as a whole is growing older;
                      b. Historically, society has tended to isolate and segregate
                         individuals with disabilities, and, despite some
                         improvements, such forms of discrimination against
                         individuals with disabilities continue to be a serious and
                         pervasive social problem;

                                                   10
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 11 of 36 PageID #: 293




                      c. Discrimination against individuals with disabilities
                         persists in such critical areas as employment, housing,
                         public accommodation, education, transportation,
                         communication, recreation, institutionalization, health
                         services, voting and access to public services;
                      d. Individuals with disabilities continually encounter
                         various forms of discrimination, including outright
                         intentional exclusion, the discriminatory effects of
                         architectural, transportation, and communication
                         barriers, overprotective rules and policies, failure to
                         make modifications to existing facilities and practices,
                         exclusionary qualification standards and criteria,
                         segregation, and regulation to lesser services, programs,
                         activities, benefits, jobs or other opportunities; and
                      e. The continuing existence of unfair and unnecessary
                         discrimination and prejudice denies people with
                         disabilities the opportunity to compete on an equal basis
                         and to pursue those opportunities for which our free
                         society is justifiably famous, and costs the United
                         States billions of dollars in unnecessary expenses
                         resulting from dependency and non-productivity.


       42 U.S.C. §12101(a)(1)-(3), (5) and (8)

    49. Furthermore, Congress also explicitly stated that the ADA had to:

                      a. Provide a clear and comprehensive national mandate
                         for the elimination of discrimination against individuals
                         with disabilities;
                      b. Provide clear, strong, consistent, enforceable standards
                         addressing discrimination against individuals with
                         disabilities; and
                      c. Invoke the sweep of congressional authority, including
                         the power to enforce the fourteenth amendment and to
                         regulate commerce, in order to address the major areas
                         of discrimination faced day-to-day by people with
                         disabilities.


       42 U.S.C. §12101(b)(1)(2) and (4)

    50. Furthermore, pursuant to 42 U.S.C. §12182 and 28 CFR §36.201(a), the congressional

       intent was to ensure that no place of public accommodation may discriminate against an



                                                 11
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 12 of 36 PageID #: 294




       individual on the basis of such individual’s disability, with regard to the full and equal

       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations at

       that place of public accommodation.

    51. Congress provided commercial businesses at least 18 months from enactment to make

       their facilities compliant with the regulations in the ADA. The effective date of Title III

       of the ADA was January 26, 1992, or January 26, 1993, if defendant has ten (10), or

       fewer, employees and gross receipts of $500,000, or less. 42 U.S.C. §12183; 28 CFR

       §36.508(a).

    52. The 2000 United States census indicates that in the civilian non-institutionalized

       population more than 49.7 million people in the United States have a disability. The

       census also indicates that more than 1.39 million New Yorkers have a mobility disability.

    53. The ADA, the New York State Civil Rights Laws, the New York State Human Rights

       Laws and the New York City Human Rights Laws recognize individuals with disabilities

       as a protected class. 42 U.S.C. §12182(a)

    54. It is unlawful for a private entity, which owns, leases, leases to, or operates a place of

       public accommodation, to discriminate against an individual with a disability. 42 U.S.C.

       §12182(b)(1)(A), 28 CFR §36.201(a) and (b)

    55. Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of

       Justice, Office of the Attorney General, promulgated Federal Regulations to implement

       the requirements of the ADA, known as the ADAAG, 28 CFR §36, under which it may

       obtain civil penalties of up to $110,000 for the first violation and $150,000 for any

       subsequent violation.




                                               12
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 13 of 36 PageID #: 295




    56. The landlord, who owns the building that houses a place of public accommodation and

       the tenant, who owns, or operates the place of public accommodation, have a non-

       delegable duty to comply with the ADA, the New York State Civil Rights Laws, the New

       York State Human Rights Laws and the New York City Human Rights Laws. 28 CFR

       §36.201(a) and (b)

    57. The Subject Facility affects interstate commerce within the meaning of the ADA. 42

       U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5).

    58. Regardless of any contractual provisions stating otherwise, the landlord and owner of the

       property, which houses the public accommodation, cannot escape liability for the tenant’s

       failure to comply with the ADA, the New York State Civil Rights Laws, the New York

       State Human Rights Laws and the New York City Human Rights Laws. 28 CFR §36.201.

    59. Discriminatory intent is not required to establish liability under the ADA, the New York

       State Civil Rights Laws, the New York State Human Rights Laws and the New York City

       Human Rights Laws.

    60. One type of disability discrimination is the failure of an owner, or an operator, of a public

       accommodation to remove those architectural barriers, removal of which is readily

       achievable.

                       A public accommodation shall remove architectural
                       barriers in existing facilities, including communication
                       barriers that are structural in nature, where such removal is
                       readily achievable, i.e., easily accomplishable and able to
                       be carried out without much difficulty or expense.

       28 CFR §36.304




                                                 13
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 14 of 36 PageID #: 296




    61. If an individual with a disability is dissuaded from entering, or receiving services of a

       place of public accommodation, because of the existence of an architectural barrier, the

       landlord and tenant will be guilty of discrimination on the basis of disability.

    62. Defendants must remove all barriers, removal of which is readily achievable, that deny an

       individual with a disability the opportunity to participate in, or benefit from, services, or

       accommodations, on the basis of their disability. 28 CFR §36.304

    63. Removal of the architectural barriers is readily achievable by Defendants.

    64. Plaintiff is informed and believes, and therefore alleges, that the Subject Facility has

       begun operations, and/or undergone substantial remodeling, repairs and/or alterations,

       since January 26, 1990, and/or has sufficient income to make readily achievable

       accessibility modifications.



              FACTUAL ALLEGATIONS AND FIRST CAUSE OF ACTION

                                      Violations of the ADA

    65. Plaintiff, who was born in 1949, is an elderly man aged beyond his 71 years. He suffers

       from debilitating diseases and was diagnosed with a neurological condition, which affects

       his walking. Plaintiff’s treating neurologist determined that he has gait dysfunction, the

       causes of which include peripheral neuropathy due to diabetes mellitus, chronic right

       basilar ganglia lacunar infarct and cerebellar ataxia. Plaintiff’s treating neurologist also

       determined that he has essential tremor. Furthermore, Plaintiff has decreased vision due

       to glaucoma and is blind in the right eye. Plaintiff’s gait is unsteady and he falls when he

       walks short distances. His treating neurologist prescribed him a wheelchair and a

       handicapped parking placard. Plaintiff obtained the wheelchair and uses it regularly. The



                                                14
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 15 of 36 PageID #: 297




       New Jersey Motor Vehicle Commission issued him a disabled person parking placard

       together with a handicapped identification card. The handicapped placard can be used in

       any car, in which Plaintiff is travelling. Plaintiff relies on his wheelchair and parks

       appropriately in handicapped accessible parking spaces. He also needs appropriate and

       statutorily mandated space next to that car, so that he may transfer from the car to the

       wheelchair. Plaintiff is disabled under the statute, which in pertinent part states that

                      Disability means, with respect to an individual, a physical
                      or mental impairment that substantially limits one or more
                      of the major life activities of such individual… . The phrase
                      major life activities means functions such as caring for
                      one’s self, performing manual tasks, walking, seeing,
                      hearing, speaking, breathing, learning and working.

       28 CFR §36.104


    66. Plaintiff’s adult son visits Plaintiff, manages his care and takes him to places Plaintiff

       wants to visit, including stores, supermarkets, pharmacies, restaurants, parks, doctors and

       medical facilities in New Jersey, where he currently resides, and New York, where he

       previously resided for decades and where his son and friends still reside.


    67. In August 2019, Plaintiff came to Defendants’ Subject Facility by car to enjoy full and

       equal access to, and the benefits of, all the accommodations and services offered at

       Defendants’ properties.

    68. Defendants operate the parking lot, adjacent to the store, and/or pharmacy, Rite Aid,

       and/or Walgreens, which they provide to enable their customers to park in.

    69. The parking lot, adjacent to Rite Aid and/or Walgreens and operated by Defendants,

       exists for exclusive use by customers of Rite Aid and/or Walgreens.




                                                 15
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 16 of 36 PageID #: 298




    70. Either one, or all, of Defendants attached to the wall of Rite Aid store, located in the

       parking lot, the sign, which contains the following text in red capital letters: “PARKING

       FOR RITE AID CUSTOMERS ONLY. OTHER CARS TOWED AWAY AT OWNERS

       EXPENSE.”

    71. Either one, or all, of Defendants attached to the wall of Rite Aid store, located in the

       parking lot, the sign, which contains the following text in blue capital letters:

       “CUSTOMER PARKING ONLY! ALL OTHERS TO BE TOWED AWAY AT

       OWNER’S EXPENSE”.

    72. Defendants own the parking lot of the Subject Facility and/or lease it to Rite Aid and/or

       Walgreens, and/or operate it, and/or designed it, and/or painted it, and/or marked it,

       and/or placed signs on it, and/or exercise control over it, and/or manage it, and/or

       maintain it, and/or altered it since 1992.

    73. The Subject Facility is a public accommodation within the meaning of Title III of the

       ADA, 42 U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5),

       New York State Human Rights Law §292(9) and New York City Human Rights Law,

       Admin. Code of the City of New York, §8-107(4).

    74. Defendants designated, designed and constructed the parking lot for the Subject Facility’s

       customers.

    75. There are more than ten parking spaces in the parking lot of Defendants’ Subject Facility.

    76. One of the parking spaces in the Subject Facility’s parking lot is identified as a

       handicapped parking space by the blue marking lines on the pavement.

    77. Plaintiff and his son came to the Subject Facility by car and parked in the handicapped

       parking space in its parking lot.



                                                    16
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 17 of 36 PageID #: 299




    78. There is no access aisle in the parking lot of the Subject Facility.

    79. The parking space to the right of the designated handicapped parking space was occupied

       by another vehicle.

    80. There is no parking space to the left of the designated handicapped parking space.

    81. Plaintiff had to transfer to his wheelchair on the left side of the designated handicapped

       parking space, in traffic, while vehicles entered and left the busy parking lot, endangering

       his safety and causing emotional distress to him.

    82. Plaintiff barely avoided falling while transferring from the car to the wheelchair, because

       the ground surface next to the handicapped space is impermissibly steep.

    83. When Plaintiff sat on his wheelchair next to the car, it rolled down the steep slope of the

       ground surface of the parking lot.

    84. Plaintiff tried to stop the wheelchair from rolling down, but was not able to do so,

       because the slope is steep. Consequently, he had to rely on the assistance of his son to

       stop the wheelchair from rolling.

    85. While Plaintiff was paying for the items he was purchasing at the register, he was not

       able to extend his knees and toes under the counter, because there is no knee and toe

       space under it. As a result, Plaintiff had to rely on his son’s assistance to hand his debit

       card to the cashier.

    86. On the way back, Plaintiff barely avoided falling on the steep surface of the parking lot

       while he was transferring from the wheelchair to the car.

    87. The Subject Facility’s parking lot was either designed by people, who did not have

       Plaintiff and his needs, and needs of others similarly situated, in mind, to accommodate

       him and facilitate his access to the Subject Facility, or worse.



                                                  17
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 18 of 36 PageID #: 300




    88. Frustrated, disappointed and humiliated, Plaintiff left the Subject Facility’s parking lot.

    89. The Subject Facility is located not far from Plaintiff’s son’s home, in Astoria, Queens.

       Plaintiff enjoys visiting that neighborhood and comes there often.


    90. Defendants’ Subject Facility is conveniently located and Plaintiff intends to visit it,

       purchase the items offered for sale in it and enjoy its services, as soon as the architectural

       barriers are removed.

    91. Plaintiff has difficulties gaining access to the Subject Facility, because of the unlawful

       architectural barriers, and therefore suffered an injury in fact.

    92. Since at least August 2019, Defendants have engaged in unlawful practices in violation of

       the ADA, the New York State Civil Laws, the New York State Human Rights Laws and

       the New York City Human Rights Laws.

    93. Plaintiff has difficulties visiting Defendants’ Subject Facility, continues to be

       discriminated against due to the architectural barriers, which remain at the Subject

       Facility, all in violation of the ADA, the New York State Civil Rights Laws, and the New

       York State and the New York City Human Rights Laws.

    94. The barriers to access the Subject Facility have effectively denied Plaintiff ability to visit

       the property and have caused him personal injuries, including, but not limited to, pain of

       body and mind, emotional distress, embarrassment, humiliation and frustration.

    95. Because the Subject Facility is a public accommodation, Defendants are responsible for

       complying with the ADA. 28 CFR §36.304.

    96. The numerous architectural barriers to access the Subject Facility have endangered

       Plaintiff’s safety.




                                                 18
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 19 of 36 PageID #: 301




    97. Defendants’ Subject Facility violates 42 U.S.C. §12181, §12182, §12183, §12204 of the

       ADA, 28 CFR §36.302 and §36.304.

    98. The Department of Justice (“DOJ”) published revised regulations for Title III of the ADA

       in the Federal Register on September 15, 2010. “These regulations adopted revised,

       enforceable accessibility standards called the 2010 ADA Standards for Accessible

       Design, ‘2010 Standards’”. (See, 2010 Standards, Overview) These standards “set

       minimum requirements – both scoping and technical – for newly designed and

       constructed, or altered … public accommodation, and commercial facilities to be readily

       accessible to and usable by individuals with disabilities.” Id. The DOJ provided that

       document in one publication and it includes the 2010 Standards for public

       accommodation and commercial facilities, which consist of the Title III regulations at 28

       CFR Part 36, subpart D, and the 2004 ADAAG at 36 CFR Part 1191, appendices B and

       D.

    99. Defendants are discriminating against Plaintiff, and others similarly situated, because at

       their Subject Facility they are denying him access to, as well as full and equal enjoyment

       of, the goods, services, facilities, privileges, advantages and/or accommodations of the

       building, and its parking lot, by means of the architectural barriers, the existence of which

       is in violation of the ADA, including, but not limited to, those listed below.

    100.       “Identification. Parking space identification signs shall include the International

       Symbol of Accessibility complying with 703.7.2.1. Signs identifying van parking spaces

       shall contain the designation “van accessible.” Signs shall be 60 inches (1525 mm)

       minimum above the finish floor or ground surface measured to the bottom of the sign.”

       2010 Standards §502.6.



                                                19
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 20 of 36 PageID #: 302




    101.       There is no sign containing the designation “van accessible” in the Subject

       Facility’s parking lot.

    102.       There is no sign, located above the finish floor, or ground surface, identifying the

       handicapped parking space in the Subject Facility’s parking lot.

    103.       “Van Parking Spaces. For every six or fraction of six parking spaces required by

       208.2 to comply with 502, at least one shall be a van parking space complying with 502.”

       2010 Standards §208.2.4.

    104.       Defendants failed to identify a handicapped parking space for a van.

    105.       “Vehicle Spaces. Car parking spaces shall be 96 inches (2440 mm) wide

       minimum and van parking spaces shall be 132 inches (3350 mm) wide minimum, shall

       be marked to define the width, and shall have an adjacent access aisle complying with

       502.3. EXCEPTION: Van parking spaces shall be permitted to be 96 inches (2440 mm)

       wide minimum where the access aisle is 96 inches (2440 mm) wide minimum.” 2010

       Standards §502.2.

    106.       The designated handicapped parking space at the Subject Facility is 117 inches

       wide.

    107.       There is no handicapped parking space at the Subject Facility’s parking lot, which

       complies with the width requirements for a van handicapped parking space.

    108.       “Floor or Ground Surfaces. Access aisles are required to be nearly level in all

       directions to provide a surface for wheelchair transfer to and from vehicles. The

       exception allows sufficient slope for drainage. Built-up curb ramps are not permitted to

       project into access aisles and parking spaces because they would create slopes greater

       than 1:48.” 2010 Standards §Advisory 502.4.



                                                20
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 21 of 36 PageID #: 303




    109.      “Width. Access aisles serving car and van parking spaces shall be 60 inches

       (1525 mm) wide minimum.” 2010 Standards §502.3.1.

    110.      “Length. Access aisles shall extend the full length of the parking spaces they

       serve.” 2010 Standards §502.3.2.

    111.      “Marking. Access aisles shall be marked so as to discourage parking in them.”

       2010 Standards §502.3.3.

    112.      “Advisory 502.3.3 Marking. The method and color of marking are not specified

       by these requirements but may be addressed by State or local laws or regulations.

       Because these requirements permit the van access aisle to be as wide as a parking space,

       it is important that the aisle be clearly marked.” 2010 Standards Advisory §502.3.3.

    113.      There is no access aisle at the Subject Facility.

    114.      “Floor or Ground Surfaces. Parking spaces and access aisles serving them shall

       comply with 302. Access aisles shall be at the same level as the parking spaces they

       serve. Changes in level are not permitted. EXCEPTION: Slopes not steeper than 1:48

       shall be permitted.” 2010 Standards §502.4.

    115.      Thus, maximum permissible slopes of handicapped parking spaces and access

       aisles serving them must not be steeper than 2.08%. 2010 Standards §502.4.

    116.      Defendants grossly violated §502.4 of 2010 Standards.

    117.      The designated handicapped parking space has a slope of 6.55%, which is

       equivalent to 1:15.27.

    118.      The designated handicapped parking space has a cross slope of 3%, which is

       equivalent to 1:3.33.




                                                21
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 22 of 36 PageID #: 304




    119.      “General. Floor and ground surfaces shall be stable, firm, and slip resistant and

       shall comply with 302.” 2010 Standards §302.1.

    120.      In the Subject Facility’s parking lot, the ground surface of the designated

       handicapped parking space is cracked and uneven.

    121.      The individual Plaintiff, and all others similarly situated, will continue to suffer

       discrimination and injury without the immediate relief provided by the ADA, as

       requested herein. In order to remedy this discriminatory situation, Plaintiff requires an

       inspection of Defendants’ Subject Facility in order to measure and photograph

       architectural barriers that are in violation of the ADA to determine all of the areas of non-

       compliance with the law.


    122.      Defendants have failed to remove architectural barriers to accessibility to the

       Subject Facility in violation of 42 U.S.C. §12182(b)(2)(A)(iv).

    123.      Upon information and belief, since 1992 Defendants have altered the areas in

       their Subject Facility, which affect, or could affect, access to or usability of their place of

       public accommodation.

    124.      The Subject Facility has not been designed, constructed, altered, or maintained in

       compliance with the accessibility standards of Title III of the ADA.

    125.      Defendants have violated their statutory obligation to ensure that their policies,

       practices and procedures address compliance with the 2010 Standards in that they did not

       make reasonable accommodations for the individual Plaintiff, and all others similarly

       situated, and also violated their obligation to remove architectural barriers in order to let

       disabled individuals enjoy goods and services provided by the public accommodation

       under their control, thus discriminating against them.


                                                 22
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 23 of 36 PageID #: 305




    126.      To date, the architectural barriers, the removal of which was, and is, readily

       achievable, and other violations of the ADA, still exist at the Subject Facility and have

       not been remedied, or altered, in such a way as to effectuate compliance with the

       provisions of the ADA.

    127.      Pursuant to the ADA, 42 U.S.C. §12101, §12182 and 28 CFR §36.304,

       Defendants were required to make their Subject Facility accessible to persons with

       disabilities, and should have removed architectural barriers by January 26, 1992. To date,

       Defendants have failed to comply with that mandate.

    128.      Defendants’ failure to remove the barriers to access constitutes a pattern and

       practice of intentional disability discrimination and is subject to enforcement under 42

       U.S.C. §12188 and 28 CFR §503.

    129.      It was not structurally impracticable for Defendants to make the Subject Facility

       accessible.

    130.      Removal of all architectural barriers existing at the Subject Facility was, and is,

       readily achievable by Defendants.

    131.      Defendants may, should and are required to make reasonable accommodations at

       the Subject Facility and their making them would be readily achievable.

    132.      Accommodations to Plaintiff, and other persons similarly situated, and removal of

       architectural barriers at the Subject Facility by Defendants, are readily achievable, would

       not impose an undue hardship on them and would not fundamentally alter the nature of

       their program, activity, or nature of the business.

    133.      Plaintiff has a realistic, credible, existing and continuing threat of discrimination

       from Defendants’ non-compliance with the ADA in connection with the Subject Facility.



                                                23
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 24 of 36 PageID #: 306




    134.       Defendants’ failure to make their Subject Facility accessible denied Plaintiff and

       others, similarly situated, an equal opportunity to participate in, or to benefit from,

       services, or accommodations, on the basis of their disability.

    135.       The effect of the practices complained of has been to deprive Plaintiff, and all

       other similarly situated individuals, of the full and equal enjoyment of the Subject

       Facility and to otherwise adversely affect his status as a member of the public interested

       in accessing the place of public accommodation owned, leased, leased to, constructed,

       maintained, managed and/or operated by Defendants.

    136.       Defendants’ Subject Facility is not accessible to, or readily usable by, individuals

       with disabilities.

    137.       Pursuant to 42 U.S.C. §12188, this Court was vested with the authority to grant

       Plaintiff injunctive relief, including an order to alter the Subject Facility, to make it

       accessible to, and useable by, Plaintiff, and other similarly situated individuals with

       disabilities, to the extent required by the ADA, as well as close the Subject Facility until

       the required modifications are completed.

    138.       Defendants’ flagrant disregard for the ADA, and the New York laws, which

       obligate them to make all readily achievable accommodations and modifications to

       remove architectural barriers to access and use of their Subject Facility is legally

       inexcusable. Allowing Defendants to deleteriously detrimentally prolong their practices

       would encourage them to continue to blatantly disregard the ADA, the New York State

       Civil Laws, the New York State Human Rights Laws and the New York City Human

       Rights Laws, and discriminate against Plaintiff, and other similarly situated individuals.




                                                24
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 25 of 36 PageID #: 307




    139.       The inexcusability of Defendants’ actions is exacerbated by the fact that over 25

       years have passed since the effective date of Title III of the ADA. During that time period

       they operated at a profit, should have accumulated sufficient funds to make alterations

       and had numerous opportunities to remove the architectural barriers and end

       discrimination, but intentionally chose not to do so. By intentionally not removing the

       architectural barriers, which barred Plaintiff’s access, inconvenienced and embarrassed

       him, humiliated him and caused him personal injuries, including emotional distress to

       him, and others similarly situated, Defendants gave a crystal-clear message to disabled

       customers that their patronage is neither needed, desired, welcomed, or wanted.



                                 SECOND CAUSE OF ACTION

                    Violations of the New York State Human Rights Laws

    140.       Plaintiff re-alleges, and incorporates, by this reference, all the allegations set forth

       in this complaint, as if fully set forth herein.

    141.       The New York State Human Rights Law, in relevant part, provides the following:

                       It shall be an unlawful discriminatory practice for any
                       person, being the owner, lessee, proprietor, manager,
                       superintendent, agent or employee of any place of public
                       accommodation … because of the … disability … of any
                       person, directly or indirectly, to refuse, withhold from or
                       deny to such person any of the accommodations,
                       advantages, facilities or privileges thereof … to the effect
                       that any of the accommodations, advantages, facilities and
                       privileges of any such place shall be refused, withheld from
                       or denied to any person on account of … disability … .

               NYS Executive Law §296(2)(a)

    142.       Defendants’ Subject Facility is a place of public accommodation, as defined in

       New York State Human Rights Law §292(9).

                                                  25
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 26 of 36 PageID #: 308




    143.      Defendants have further violated the New York State Human Rights Law by

       being in violation of the rights provided under the ADA.

    144.      Defendants are in violation of the New York State Human Rights Law by denying

       Plaintiff, and others similarly situated, full and safe access to all of the benefits,

       accommodations and services of the Subject Facility.

    145.      Defendants do not provide Plaintiff, and others similarly situated, with equal

       opportunity to use their public accommodation.

    146.      Defendants have failed to make all readily achievable accommodations and

       modifications to remove barriers to access in violation of Executive Law §296(2)(c)(iii).

    147.      As a direct and proximate result of Defendants’ unlawful discrimination, which is

       in violation of the Executive Law, Plaintiff has suffered, and continues to suffer, personal

       injuries, which include emotional distress, including, but not limited to, humiliation,

       embarrassment, stress and anxiety.

    148.      Defendants have not provided Plaintiff, and others similarly situated, with

       evenhanded treatment in violation of New York State Human Rights Law §296.

    149.      Defendants’ direct, or indirect, unequal treatment of Plaintiff, and others similarly

       situated, was demonstrated when he was discriminated against.

    150.      Defendants have, because of Plaintiff’s disability, directly, or indirectly, refused,

       withheld from, or denied him the accommodations, advantages, facilities, or privileges of

       their public accommodation.

    151.      Defendants have demonstrated that the patronage, or custom, of Plaintiff, and

       other similarly situated individuals, is unwelcome, unwanted, undesirable, unacceptable

       and objectionable.



                                               26
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 27 of 36 PageID #: 309




    152.       In violation of the New York State Human Rights Laws Defendants and their

       agents discriminated against Plaintiff.

    153.       As a direct and proximate result of Defendants’ unlawful discrimination, which

       was, and is, in violation of the New York State Human Rights laws, Plaintiff has

       suffered, and continues to suffer, personal injuries, such as mental anguish and emotional

       distress, including, but not limited to, depression, humiliation, stress, embarrassment,

       anxiety, loss of self-esteem and self-confidence, together with emotional pain and

       suffering.

    154.       Plaintiff requests compensatory damages from each Defendant in the amount of

       $1,000 under the New York State Human Rights Law, NY CLS Exec §297(9).



                                  THIRD CAUSE OF ACTION

                      Violations of the New York State Civil Rights Laws

    155.       Plaintiff re-alleges, and incorporates by this reference, all the allegations set forth

       in this complaint, as if fully set forth herein.

    156.       Defendants have violated Plaintiff’s civil rights on the basis of his disability.

    157.       Consequently, Plaintiff is entitled to recover the penalty prescribed by Civil

       Rights Law §40-c and §40-d, in the amount of $500 for each violation from each

       Defendant.

    158.       Pursuant to the New York Civil Rights law, §40-d, Defendants are guilty of a

       class A misdemeanor.

    159.       Notice of this action is being served upon the attorney general, as required by

       New York Civil Rights Law, §40-d, in accordance with the statute.



                                                  27
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 28 of 36 PageID #: 310




                                 FOURTH CAUSE OF ACTION

                     Violations of the New York City Human Rights Laws

    160.       Plaintiff re-alleges, and incorporates by this reference, all the allegations set forth

       in this complaint, as if fully set forth herein.

    161.       The New York City Human Rights Law, in relevant part, provides the below.

                       It shall be an unlawful discriminatory practice for any
                       person who is the owner, franchisor, franchisee, lessor,
                       lessee, proprietor, manager, superintendent, agent or
                       employee of any place or provider of public
                       accommodation:
                               1. Because of any person’s actual or perceived …
                               disability …, directly or indirectly:
                                       (a) to refuse, withhold from or deny to such
                                       person the full and equal enjoyment, on
                                       equal terms and conditions, of any of the
                                       accommodations, advantages, services,
                                       facilities or privileges of the place or
                                       provider of public accommodation;

               NYC Admin. Code §8-107(4)


    162.       Defendants have not reasonably accommodated Plaintiff, and other disabled

       individuals, in violation of New York City’s Administrative Code §8-102(4), (16), (17),

       (18), §8-107(4) and §8-107(15).

    163.       In violation of the New York City Administrative Code, Defendants have

       unlawfully discriminated against Plaintiff and all others similarly situated.

    164.       Reasonable accommodations and modifications are necessary to enable Plaintiff,

       and all others similarly situated, the ability to enjoy non-restricted access and use of

       Defendants’ Subject Facility.

    165.       In violation of the New York City Administrative Code the owners, operators,

       lessees, proprietors, managers, agents and/or employees of Defendants’ Subject Facility

                                                  28
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 29 of 36 PageID #: 311




       have, because of the actual, or perceived, disability of Plaintiff directly, or indirectly,

       refused, withheld from, and denied him the accommodations, advantages, facilities, or

       privileges thereof.

    166.       In violation of the New York City Administrative Code, on the basis of Plaintiff’s

       disability, Defendants have demonstrated that the patronage, or custom, of Plaintiff, and

       all others similarly situated, is unwelcome, objectionable and not acceptable.

    167.       Defendants are in violation of the New York City Human Rights Law by denying

       Plaintiff full and safe access to all of the benefits, accommodations and services of the

       Subject Facility.

    168.       Pursuant to New York City Human Rights Law §8-502(c), notice of this action is

       being served upon the New York City Commission on Human Rights in accordance with

       the statute.

    169.       As a direct and proximate result of Defendants’ disability discrimination, in

       violation of the New York City Human Rights Laws, Plaintiff has suffered, and continues

       to suffer, personal injuries, including mental anguish and emotional distress, including,

       but not limited to, depression, humiliation, stress, embarrassment, anxiety, loss of self-

       esteem and self-confidence, emotional pain and suffering.

    170.       Plaintiff requests compensatory damages in the amount of $1,000 from each

       Defendant under the New York City Human Rights Law, NYC Admin. Code §8-125.



                              ATTORNEY’S FEES AND COSTS

    171.       Plaintiff had to retain the undersigned counsel for the filing and prosecution of

       this action. Plaintiff is entitled to have his reasonable attorney’s fees, including litigation



                                                 29
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 30 of 36 PageID #: 312




       expenses, and costs, including expert fees, paid by Defendants, pursuant to the ADA, 28

       CFR §36.505 and New York Executive Law §297(10). Furthermore, pursuant to the New

       York City Human Rights Law, the Court may award the prevailing party reasonable

       attorney’s fees. Under that law’s definition “prevailing” includes a Plaintiff, whose

       commencement of litigation has acted as a catalyst to effect policy change on the part of

       Defendant. NYCHRL, in pertinent part, states the below.

                     In any civil action commenced pursuant to this section, the
                     Court, in its discretion, may award the prevailing party
                     reasonable attorney’s fees, expert fees and other costs. For
                     the purposes of this subdivision, the term “prevailing”
                     includes a Plaintiff whose commencement of litigation has
                     acted as a catalyst to effect policy change on the part of
                     Defendant, regardless of whether that change has been
                     implemented voluntarily, as a result of a settlement or as a
                     result of a judgment in such Plaintiff’s favor. The Court
                     shall apply the hourly rate charged by attorneys of similar
                     skill and experience litigating similar cases in New York
                     County when it chooses to factor the hourly rate into the
                     attorney’s fee award.

              NYC Admin. Code §8-502(g)




           COMPENSATORY AND STATUTORY MONETARY DAMAGES

    172.      Plaintiff requests compensatory damages in the amount of $1,000 from each

       Defendant under the New York State Human Rights Law, NY CLS Exec §297(9) and the

       New York City Human Rights Law, NYC Admin. Code §8-125.

                     In calculating compensatory damages under the NYSHRL
                     and the NYCHRL, a Court in the Southern District of New
                     York just a few months ago found relevant the fact that
                     ‘[t]he New York City Human Rights Commission has
                     deemed awards of $1,000 to be sufficient in cases where
                     complainants did not establish any particular damage ‘other

                                              30
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 31 of 36 PageID #: 313




                      than what a decent and reasonable individual would suffer
                      when faced with such ignorant behavior.’

       Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429, (quoting and adapting Kreisler,
       2012 WL 3961304, at *14)


    173.      Plaintiff requests statutory monetary damages in the sum of $500 from each

       Defendant to compensate him for their violation of New York Civil Rights Law §40-c

       and §40-d.

                      New York Civil Rights Law §40-c holds that any person
                      [emphasis added] who shall violate any of the provisions of
                      New York Civil Rights Law §40-d ‘shall for each and
                      every violation thereof be liable to a penalty of not less
                      than one hundred dollars nor more than five hundred
                      dollars, to be recovered by the person aggrieved thereby in
                      any Court of competent jurisdiction in the county in which
                      Defendant shall reside. … [T]his Court has the authority to
                      order Defendant to pay Plaintiff the $500 in statutory
                      damages contemplated by the New York Civil Rights Law
                      for the disability discrimination Plaintiff has suffered… .


       Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429

    174.      The reason Plaintiff requests $500 from each Defendant, and not a lower amount

       envisioned by the statutes, is due to the high number and extent of the violations, which

       were alleged in detail in this complaint. Furthermore, the number of violations may be

       even greater, and they may be even more extensive, than those alleged here and it is

       likely that they will be revealed upon inspection of the Subject Facility by an expert.




                                                31
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 32 of 36 PageID #: 314




                                   PUNITIVE DAMAGES

    175.      Plaintiff requests punitive damages from each Defendant to compensate him for

       their violation of the New York City Human Rights Law.

                      With respect to punitive damages, “the standard for
                      determining damages under the NYCHRL is whether the
                      wrongdoer has engaged in discrimination with willful or
                      wanton negligence, or recklessness, or a ‘conscious
                      disregard of the rights of others or conduct so reckless as to
                      amount to such disregard.’” Chauca v. Abraham, 885 F.3d
                      122, 124 (2d Cir. 2018) (quoting Chauca v. Abraham, 30
                      N.Y.3d 325, 67 N.Y.S.3d 85, 89 N.E.3d 475, 481 (N.Y.
                      2017)). This standard requires “a lower degree of
                      culpability” than is required for punitive damages under
                      other statutes, as it “requires neither a showing of malice
                      nor awareness of the violation of a protected right.” Id.
                      (quoting Chauca, 89 N.E.3d at 481).

       Kreisler v. Humane Soc’y of N.Y., 2018 U.S. Dist. LEXIS 171147



                                   INJUNCTIVE RELIEF

    176.      Pursuant to 42 U.S.C. §12188 this Court is vested with the authority to grant

       Plaintiff injunctive relief, including an order to alter the Subject Facility to make it

       readily accessible to, and useable by, individuals with disabilities to the extent required

       by the ADA, the New York State Civil Rights Law, the New York State Human Rights

       Law, the New York City Human Rights Law and close the Subject Facility until the

       requisite modifications are completed.

    177.      Plaintiff requests the Court to issue a permanent injunction enjoining Defendants

       from disability discrimination.

    178.      Plaintiff requests the Court to issue a permanent injunction and order Defendants

       to alter their Subject Facility to make it readily accessible to and usable by individuals



                                                32
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 33 of 36 PageID #: 315




       with disabilities. To achieve that, Plaintiff requests the Court to adapt relief ordered in

       Shariff v. Alsaydi, 2013 WL 4432218. Plaintiff requests the Court to order Defendants to

       prepare architectural plans remedying the violations of the 2010 Standards and to provide

       Plaintiff’s counsel with those plans for review within 60 days of the Court’s order.

       Plaintiff also requests that the injunction provide him with 30 days to file a motion

       seeking relief should Defendants’ proposed architectural plans be inadequate to remedy

       the 2010 Standards violations specified in this complaint. Plaintiff further requests that

       the injunction requires Defendants to implement the architectural plans and remedy the

       violations within 60 days of either Plaintiff’s agreement, or a ruling by the Court stating

       that the plans are adequate.

    179.      Plaintiff requests the Court to issue a permanent injunction requiring Defendants

       to make all necessary modifications to Defendants’ policies, practices and procedures, so

       that Plaintiff, and other persons similarly situated, would not be subject to further

       unlawful discrimination.

    180.      Injunctive relief is also necessary to order Defendants to provide auxiliary aid, or

       service, and/or alternative methods, to allow Plaintiff, and others similarly situated, to use

       the place of public accommodation in accordance with Title III of the ADA, the New

       York State Civil Rights Laws, the New York State Human Rights Laws and the New

       York City Human Rights Laws.



                                  DECLARATORY RELIEF

    181.      Plaintiff is entitled to a declaratory judgment concerning the violations of the

       ADA, the New York State and the New York City laws committed by Defendants



                                                33
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 34 of 36 PageID #: 316




         specifying the rights of Plaintiff, and other persons similarly situated, as to the removal of

         the architectural barriers from Defendants’ Subject Facility by Defendants and as to their

         policies, practices, procedures, facilities, goods and services.



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff hereby respectfully requests judgment against Defendants and

 that this Court grants the following relief:

    A.      Certifies this case as a class action;

    B.      Grants a permanent injunction

            i.) Enjoining Defendants, their officers, management personnel, employees, agents,

                successors and assigns from engaging in discrimination based on disability;

            ii.) Requiring Defendants to alter their Subject Facility to make it readily accessible

                to, and usable for, individuals with disabilities;

            iii.) Compelling Defendants to make all necessary modifications to their policies,

                practices and procedures, so that Plaintiff would not be subject to further

                discrimination;

            iv.) Ordering Defendants to provide auxiliary aids and services, as well as to modify

                their policies, or procedures, or provide an alternative method, so that Plaintiff

                would be able to obtain the full and equal enjoyment of the Subject Facility

                owned, operated, maintained, or leased, by Defendants, in accordance with Title

                III of the ADA, the New York State Civil Rights Laws, the New York State

                Human Rights Laws and the New York City Human Rights Laws; and




                                                     34
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 35 of 36 PageID #: 317




          v.) Ordering Defendants to make the Subject Facility readily accessible to and usable

             by individuals with disabilities.

    C.    Enters declaratory judgment specifying Defendants’ violations of the ADA, the New

          York State Civil Laws, the New York State Human Rights Laws and the New York

          City Human Rights Laws and declares the rights of Plaintiff, and other persons

          similarly situated, as to Defendants’ policies, procedures, facilities, goods and

          services offered to the public;

    D.    Enters declaratory judgment specifying that the Subject Facility owned, operated,

          leased, controlled, maintained and/or administered by Defendants violates the ADA,

          the New York State Civil Rights Law, the New York State Human Rights Law and

          the New York City Human Rights Law;

    E.    Enters an order requiring Defendants to alter their Subject Facility and amenities to

          make it accessible to, and usable by, individuals with disabilities to the full extent

          required by Title III of the ADA, the New York State Civil Rights Laws, the New

          York State Human Rights Laws and the New York City Human Rights Laws;

    F.    Holds each of Defendants liable for $500 in statutory monetary damages for each

          violation and awards that sum to Plaintiff pursuant to New York State Civil Rights

          Laws §40-c and §40-d;

    G.    Holds each of Defendants liable for compensatory damages in the amount of $1,000

          under the New York State Human Rights Law and the New York City Human Rights

          Law.

    H.    Holds each of Defendants liable for punitive damages for their violation of the New

          York City Human Rights Law.



                                                 35
Case 1:19-cv-07015-CBA-ST Document 41 Filed 06/04/20 Page 36 of 36 PageID #: 318




    I.      Finds Defendants guilty of class A misdemeanor pursuant to New York State Civil

            Rights Law §40-d;

    J.      Retains its jurisdiction over Defendants until their unlawful practices, acts and

            omissions no longer exist;

    K.      Finds that Plaintiff is a prevailing party in this litigation and awards attorney’s fees,

            expert fees, costs and expenses, together with such other and further relief at law, or

            in equity, to which Plaintiff, and other persons similarly situated, may be entitled; and

    L.      Awards such other and further relief as it deems necessary, just and proper.



                                         JURY DEMANDED

 Plaintiff demands a trial by jury of all the issues of fact and damages.



 Signed: June 4, 2020



 Michael Grinblat, Esq. (4159752)

 Law Offices of Michael Grinblat
 10 East 39th Street, 12th Floor
 New York, NY 10016
 Tel: (347) 796-0712
 Fax: (212) 202-5130
 Email: michael.grinblatesq@gmail.com
 Attorney for Plaintiff




                                                  36
